Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-6 are pending and have been examined.
Priority
This application, Serial No. 16/115,595 (PGPub: US2018/0372731) was filed 08/29/2018. This application is a CONTINUATION of PCT/JP2017/007745 filed 02/28/2017. This application claims benefit to foreign applications Japan 2016-037299 filed 02/29/2016 and Japan 2016-236621 filed 12/06/2016. 
Information Disclosure Statements
The Information Disclosure Statements filed 11/09/2018, 04/23/2019, 08/24/2020, and 04/20/2021 have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 10,883,986. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10,883,986 recites a kit for quantitatively determining a bile acid in a biological sample, comprising: a fluorescent particle that has a first binding substance capable of binding to the bile acid; and a substrate that has a detection region having a second binding substance capable of binding to any one of the bile acid and the first binding substance, wherein a metal film is disposed on the substrate (reference claim 1), wherein the fluorescent particle that has the first binding substance capable of binding to the bile acid is a fluorescent colloidal particle having the first binding substance capable of binding to the bile acid (claim 6), wherein the fluorescent particle is a fluorescent latex particle (claim 7), wherein the first binding substance capable of binding to the bile acid is at least three types of antibodies capable of binding to the bile acid (claim 8), and wherein the at least three types of antibodies capable of binding to the bile acid include an anti-cholic acid antibody, an anti-deoxycholic acid antibody, and an anti-chenodeoxycholic acid antibody (claim 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi et al. (US 2014/0295468, Pub Date: 10/02/2014, hereinafter “Kasagi”) in view of Kano et al. (US Patent 5,631,138 Patent Date: 05/20/1997, hereinafter “Kano”).
Regarding claims 1-4, Kasagi teaches throughout the publication a kit for quantitatively determining a substance to be measured in a biological sample (paragraph 0078), the kit comprising: fluorescent particles that have a first binding substance capable of binding to the substance to be measured (paragraphs 0019 and 0042, first binding substance); and a substrate that has a detection region having a second binding substance capable of binding to any one of the substance to be measured and the first binding substance (paragraph 0053, third binding substance). However, Kasagi fails to teach the kit wherein the substance to be measured includes at least three types of substances having different structures, and the first binding substance includes at least three types of binding substances which are capable of binding to the at least three types of substances having different structures, respectively, and each fluorescent particle of the fluorescent particles has the at least three types of binding substances.
Kano teaches methods for the measurement of serum bile acids utilizing antibody binding methods (abstract). More specifically, Kano teaches the immunoassays utilize cholic acid antibody, a deoxycholic acid antibody, and a chenodeoxycholic acid antibody (see Table 1, column 6) in order to bind and determine concentrations of cholic acid, chenodeoxycholic acid and deoxycholic acid (column 4, lines 3-10).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate as the binding substances in the kit of Kasagi, bile acid conjugate/antibodies as taught by Kano because Kasagi is generic regarding the types of analytes and corresponding binding substances that can be utilized with the kit and therefore one skilled in the art would have been motivated to choose the appropriate reagents based on the desired assays. Furthermore, Kano teaches that testing samples for the bile acids is beneficial in order to diagnose a liver disease and estimate prognosis thereof (Kano, column 15, lines 40-56).Regarding claim 5, Kasagi teaches the kit wherein the fluorescent particles are fluorescent latex particles (paragraph 0019). 
Regarding claim 6, Kasagi teaches the kit wherein the detection region is a gold film surface (paragraphs 0068-0070).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.